Citation Nr: 0802535	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  99-13 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 
1998 for the grant of service connection for a low back 
disorder. 

2.  Entitlement to a rating in excess of 40 percent for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active service from January 1979 to March 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Oakland, California.

The veteran originally submitted a claim for service 
connection for a back condition in November 1981.  Wherein 
the veteran failed to report for his VA compensation and 
pension examination, his claim was disallowed by means of a 
February 1982 determination letter.  The veteran was 
incarcerated in March 1983.

In January 1998, the veteran submitted an informal claim for 
service connection for a back condition.  By means of a May 
1999 RO rating action, the veteran was granted service 
connection for a lumbosacral strain, under Diagnostic Code 
5295, evaluated as 10 percent disabling and effective from 
January 14, 1998.  The veteran presented a June 1999 notice 
of disagreement with both the rating percentage and the 
effective date.  The veteran's disability rating was 
increased to 40 percent disabling, effective January 14, 
1998, by means of a September 2002 rating action.  The 
veteran perfected his appeal in regards to both the 40 
percent rating assigned as well as the effective date of the 
grant of service connection and these matters are now before 
the Board.  

In April 2004, the Board remanded the claim for further 
development.  

The issue of a rating in excess of 40 percent for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed February 1982 determination letter denied 
service connection for low back disorder.

2.  After the February 1982 determination letter the first 
communication from the veteran seeking to reopen a claim of 
service connection for low back disorder was received on 
January 14, 1998.


CONCLUSION OF LAW

An effective date earlier than January 14, 1998 is not 
warranted for the award of service connection. 38 U.S.C.A. 
§§  5101, 5110, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.1, 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim. 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and an effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A May 2004 statement of the case (SOC) provided 
notice on the "downstream" issue of effective dates of 
awards; December 2004 supplemental SOC readjudicated the 
matter after the veteran and his representative responded and 
further development was completed. 38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither 
the veteran nor his representative has alleged that notice in 
this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Factual Background, Criteria, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim must identify 
the benefit sought. 38 C.F.R. § 3.155(a).  If a formal claim 
is received within one year of an informal claim, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.

An unappealed February 1982 determination letter denied the 
veteran's claim of service connection for low back disorder.  

The veteran alleged that he was entitled to an effective date 
in 1981 for the grant of service connection for low back 
disorder.  He argued that he originally submitted his claim 
in 1981 and that he was unable to attend the scheduled VA 
examination in 1982 because he was incarcerated during that 
time.  Regardless of whether the veteran was or was not 
incarcerated at the time when the VA examination was 
scheduled (which the evidence shows that he was incarcerated 
at a later date), the veteran did not even raise the issue of 
being unable to report to the scheduled VA examination until 
after he filed a claim again in January 1998; more than 16 
years after he was notified that his claim was originally 
denied.  

Since the veteran did not appeal the February 1982 
determination letter, it became final and is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision. 38 U.S.C.A. §§ 5109A, 7105; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the February 1982 determination 
letter has not been alleged, and that determination letter is 
a legal bar to an effective date prior to the date of the 
decision.  Hence, the veteran is precluded from an effective 
date in 1981, as he has requested.

The only question before the Board at this time is whether 
subsequent to the February 1982 determination letter and 
prior to January 14, 1998 the veteran communicated an intent 
to reopen his claim seeking service connection for low back 
disorder.  There is nothing in record to suggest that he did 
so.  Nothing in the claims file received during this time 
period may be construed as a formal or informal claim seeking 
to reopen the claim of service connection for low back 
disorder.  Furthermore, the veteran does not allege he 
submitted an application to reopen the claim at any time 
after the February 1982 determination letter and prior to the 
January 14, 1998 informal claim.  While treatment records 
show that he was being treated for low back problems prior to 
January 14, 1998, these records were not submitted until 
after the veteran filed his January 14, 1998 claim.  Although 
the veteran contends that these records were available prior 
to his January 14, 1998 claim, the availability of the 
records and the records alone would not indicate that he was 
interested in filing a new claim for service connection for a 
low back disorder.  

Hence, the earliest date after February 1982 the veteran 
expressed an intent to file a claim seeking service 
connection for low back disorder is January 14, 1998 and an 
effective date prior to that date cannot be granted.

As a matter of law, the appeal seeking an effective date 
prior to January 14, 1998 for the grant of service connection 
for low back disorder must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). See 38 C.F.R. § 3.31 (2006) (payment of 
monetary benefits will commence the month following the 
effective date of the award)


ORDER

An effective date prior to January 14, 1998 for the grant of 
service connection for a low back disorder is denied.


REMAND


At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

In a December 2007 post-remand brief, the veteran's 
representative indicated that the veteran's disability 
increased in severity since his last VA examination and that 
the available evidence was too old to adequately evaluate the 
state of the condition.  As over three years have passed 
since the veteran was last examined by VA, it is plausible 
that the low back disorder has indeed increased in severity.  
It is also noteworthy that as this is an appeal from the 
initial rating assigned with the grant of service connection, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  A contemporaneous VA examination 
is indicated.  

It appears that pertinent medical records remain outstanding.  
The evidence shows that the veteran receives periodic 
treatment at the California Medical Facility for his service-
connected low back disorder.  As the last dated records 
associated with the claims file are from 2004, more recent 
records may have some bearing on the veteran's claim and 
should be obtained, if available.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation she received for a low back 
disorder since 2004.  The RO/AMC should 
obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources, specifically 
including records from the California 
Medical Facility.

2. The RO/AMC should also arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's service-
connected low back disorder.  The examiner 
should have the veteran's claims file and 
copies of both the previous and the 
revised criteria for rating disability of 
the spine (effective on September 23, 2002 
and September 26, 2003) available for 
review.  The examiner should ascertain 
thoracolumbar active and passive ranges of 
motion, and determine whether there is 
weakened movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion due to such factors.  The examiner 
should also opine as to the degree to 
which pain could limit functional ability 
during flare-ups or on use over a period 
of time.  The clinical findings reported 
must be sufficiently detailed to allow for 
consideration of the rating for the low 
back disorder under all applicable 
criteria (new and old), and if there is 
related intervertebral disc syndrome 
should include an opinion as to whether 
the back disorder has resulted in 
incapacitating episodes (as defined in the 
revised rating criteria) (and the 
frequency and duration). Any indicated 
tests or studies should be completed.  The 
examiner should further note whether the 
low back disorder is manifested by 
neurologic symptoms (and if so, the nature 
and extent).  The examiner should also 
indicate whether there is any ankylosis 
and, if so, its nature and extent.  The 
examiner should explain the rationale for 
the opinion given.

3.  The RO/AMC should then re-adjudicate 
the claim.  If the claim remains denied, 
the RO/AMC should issue an appropriate 
supplemental statement of the case, and 
give the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


